DETAILED ACTION
Applicants’ arguments, filed 19 May 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
In the prior office action, the examiner rejected the instant claims as anticipated by Moscho et al. (Proceedings of the National Academy of Science, Vol. 93, October 1996, pages 11443-11447) and as anticipated by Carvalho et al. (Biophysical Journal, Volume 95, November 2008, pages 4348-4360). These rejections have been withdrawn in view of the claim amendments in applicant’s response on 19 May 2022.

Claim Interpretation
Claim 11 has been amended to recite a chemically inducible dimerization protein and a binding partner protein. The instant specification provides examples of proteins that meet these requirements on page 3, paragraph 0010 of the instant specification.

    PNG
    media_image1.png
    319
    596
    media_image1.png
    Greyscale

As such, the examiner understands that prior art which teaches FKBP and FRB is therefore understood to teach the chemically inducible dimerization protein and the binding partner protein even if the prior art does not use this particular terminology.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 has been amended to require a protein polymerization mixture. This appears to be new matter which is not adequately supported in its full scope.
In applicant’s response on 19 May 2022, applicant cites example 4 of the instant specification as allegedly providing support for the newly added limitation of a protein polymerization mixture. The examiner disagrees that this portion of the instant specification provides adequate support for the newly added limitation, and has provided the following explanation in support of this position.
Looking at example 4 of the instant specification, the examiner appears to disclose actin polymerization machinery. See especially paragraph 0118 bridging pages 33-34 of the instant specification. However, a disclosure of actin polymerization machinery fails to provide adequate support for the recited broader limitation of protein polymerization machinery.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US 2013/0028963 A1).
As an initial matter, this rejection relates to part (ii) of claim 11. 
Fletcher et al. (hereafter referred to as Fletcher) is drawn to a vesicle having a unilamellar bilayer, as of Fletcher, title and abstract. Said vesicle may be “giant” and “unilamellar” – the examiner notes that Fletcher teaches the abbreviation “GUV” for “giant unilamellar vesicle” as of paragraph 0005, and that abbreviation is used in Example 2 of Fletcher on paragraphs 0145-0150. Fletcher teaches that the GUV may comprise ingredients for polymerizing actin, resulting in actin being polymerized in the lumen of the GUV but not outside said lumen, as of Fletcher, paragraph 0149 and figure 5A, reproduced below.

    PNG
    media_image2.png
    144
    652
    media_image2.png
    Greyscale

Elsewhere in the document, Fletcher teaches lipids that may be used in the formation of the giant unilamellar vesicle, as of Fletcher, paragraphs 0071-0078. The lipids in the giant unilamellar vesicle of paragraph 0123 of Fletcher include DOGS-NTA-Ni and DPhPC. The abbreviation “DPhPC” refers to 1,2-diphytanoyl-sn-glycero-3-phosphocholine, as of paragraph 0068, and is a type of phosphatidylcholine.
As to claim 11, for the purposes of this rejection, Fletcher does not appear to be anticipatory because Example 2 of Fletcher, which comprises the giant unilamellar vesicle with actin polymerization machinery, does not appear to disclose the lipids present in the giant unilamellar vesicle. In contrast, the relevant lipids are taught separately in a list of lipids in paragraph 0068 of Fletcher. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claim 12, the case wherein DPhPC, as of Fletcher, paragraph 0123, reads on the first lipid and DOGS-NTA-Ni reads on the second lipid, as of Fletcher, paragraph 0123, would appear to meet the requirements of claim 13.
As to claims 13-14, Fletcher teaches phosphatidylcholine (PC), phosphatidic acid (PA), phosphatidylethanolamine (PE), phosphatidylglycerol (PG), phosphatidylserine (PS), and phosphatidylinositol (PI), in paragraph 0069. The skilled artisan would have expected these lipids to have been present both at the inner lumen as well as at the outer surface.
As to claim 16, Fletcher teaches particle sizes from about 1 µm to about 50 µm, as of Fletcher, paragraph 0099.
As to claim 19, Fletcher teaches a PEG2000 containing lipids in paragraphs 0072 and 0076.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US 2013/0028963 A1) in view of Golebiewska et al. (Molecular Biology of the Cell, Vol. 19, April 2008, pages 1663-1669).
Fletcher is drawn to a giant unilamellar vesicle. See the above rejection over Fletcher by itself. The vesicle of Fletcher comprises PIP2, as of Fletcher, paragraphs 0020, 0032, 0074, 0076, 0078, 0115, and elsewhere in the reference.
Fletcher does not teach myristoylated alanine-rich protein kinase C substrate (MARCKS).
Golebiewska et al. (hereafter referred to as Golebiewska) is drawn to PIP2 in giant unilamellar vesicles, as of Golebiewska, page 1663, title and abstract. Golebiweska teaches myristoylated alanine rich C kinase substrate [MARCKS] on page 1663, left column. Golebiewska teaches the following on page 1667, right column, relevant text reproduced below with specific terms highlighted by the examiner.

    PNG
    media_image3.png
    266
    570
    media_image3.png
    Greyscale

As such, MARCKS appears to sequester PIP2, and prevents loss of structural integrity to the vesicle (with the exception of specific chemicals that bind to MARCKS).
It would have been prima facie obvious for one of ordinary skill in the art to have combined MARCKS, as of Golebiewska, with the composition of Fletcher. Fletcher is drawn to a giant unilamellar vesicle comprising PIP2, as of multiple paragraphs in the reference. However, Golebiewska teaches that PIP2, in the absence of being sequestered, appears to lose structural integrity. As such, the skilled artisan would have been motivated to have added MARCKS, as of Golebiewska, to the PIP2 containing vesicles of Fletcher in order to have predictably preserved the structural of said vesicles with a reasonable expectation of success.

Claims 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbone et al. (Proceedings of the National Academy of Sciences, 17 October 2017, pages E9338–E9345).
As an initial matter, this rejection relates to part (i) of claim 11.
Carbone et al. (hereafter referred to as Carbone) is drawn to study of the T-cell mediated receptor, as of Carbone, page E9338, title and abstract. Carbone teaches the following on page E9339, Figure 1A, reproduced below.

    PNG
    media_image4.png
    848
    709
    media_image4.png
    Greyscale

As to the required chemically inducible dimerization protein of claim 11, FRKB is understood to read on the chemically inducible dimerization protein present luminally. As to the required binding partner of claim 11, FRB is understood to read on binding partner present on the outer surface. 
As to the required lipids of claim 11, the giant unilamellar vesicle of Carbone comprises the following lipids, as of Carbone, page E9344, left column, “Materials” section, reproduced below.

    PNG
    media_image5.png
    245
    775
    media_image5.png
    Greyscale

As to claim 11, Carbone is not understood to be anticipatory because the proteins in Carbone are present at different locations than the proteins in the instant application. In Carbone, the FKBP is present on the outer surface, whereas the instant claims appear to require that the FKPB is present luminally (i.e. in the interior aqueous space). Nevertheless, this difference is not understood to be sufficient to render the claimed invention non-obvious over Carbone. Altering the position of the FRB and the FKBP taught by Carbone would appear to be a reversal of parts, and such reversals of parts are prima facie obvious in the absence of unexpected results. See MPEP 2144.04(VI)(A), also see MPEP 2144.04(VI)(C). The skilled artisan would have expected that the FRB and FKBP would have bound similarly had their locations been reversed.
As to claim 12, Carbone teaches multiple different lipids; namely POPC, DGS-NTA-Ni, and PEG5000-PE. These are understood to read on the required first and second lipids.
As to claims 13-14, Carbone teaches POPC, as of Carbone, page E9344, left column, above-reproduced paragraph. As best understood by the examiner, the POPC would have been present in both the inner lumen and outer surface of the giant unilamellar vesicle.
As to claim 16, Carbone appears to teach size ranges in the 1-10 µm range, as of Carbone, page E9342, Figure 4E, relevant portions of the figure reproduced below.

    PNG
    media_image6.png
    164
    246
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    172
    249
    media_image7.png
    Greyscale

The above-reproduced particles appear to be sized about 1-10 µm (at most) and are within the claimed size range.
Note Regarding Reference Date: The instant application ultimately claims benefit of provisional application 62/597,631, which was filed on 12 December 2017. As such, the instant application was effectively filed on 12 December 2017. Carbone was published on 17 October 2017, which is less than a year earlier than the earliest effective filing date of the instant application. There do not appear to be common inventors between the instant application and the Carbone publication. As such, Carbone is prior art under AIA  35 U.S.C. 102(a)(1).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbone et al. (Proceedings of the National Academy of Sciences, 17 October 2017, pages E9338–E9345) in view of Yoon et al. (Journal of Biological Chemistry, Vol. 287, No. 41, 2012, pages 34078-34090 and Golebiewska et al. (Molecular Biology of the Cell, Vol. 19, April 2008, pages 1663-1669).
Carbone is drawn to a giant unilamellar vesicle comprising FRB and FKBP. See the rejection above over Carbone. Carbone teaches cell signaling, as of Carbone, page E9344, left column, third paragraph.
Carbone does not teach MARCKS.
Yoon et al. (hereafter referred to as Yoon) provides teachings regarding “PtdIns(4,5)P2”, as of Yoon, page 34078, left column, abstract, which is best understood by the examiner to be PIP2. Yoon teaches a giant unilamellar vesicle, as of Yoon, page 34080, paragraph bridging left and right column. Yoon teaches that PtdIns(4,5)P2 (i.e. PIP2) has been implicated in numerous cellular processes, including cell signaling, membrane remodeling, and regulation of membrane proteins and cytoskeletons, as of Yoon, page 34088, left column, second paragraph below figure.
It would have been prima facie obvious for one of ordinary skill in the art to have included the PIP2 of Yoon in the composition of Carbone. Carbone is drawn to a giant unilamellar vesicle comprising CD45, wherein CD45 is used for cell signaling. Yoon is also drawn to giant unilamellar vesicles for cell signaling. As such, the skilled artisan would have been motivated to have included PIP2, as of Yoon, in the giant unilamellar vesicle of Carbone in order to have predictably improved cell signaling with a reasonable expectation of success.
Neither Carbone nor Yoon teach MARCKS.
Golebiewska et al. (hereafter referred to as Golebiewska) is drawn to PIP2 in giant unilamellar vesicles, as of Golebiewska, page 1663, title and abstract. Golebiweska teaches myristoylated alanine rich C kinase substrate [MARCKS] on page 1663, left column. Golebiewska teaches the following on page 1667, right column, relevant text reproduced below with specific terms highlighted by the examiner.

    PNG
    media_image3.png
    266
    570
    media_image3.png
    Greyscale

As such, MARCKS appears to sequester PIP2, and prevents loss of structural integrity to the vesicle (with the exception of specific chemicals that bind to MARCKS).
It would have been prima facie obvious for one of ordinary skill in the art to have combined MARCKS, as of Golebiewska, with the composition of Carbone in view of Yoon. Yoon is drawn to a giant unilamellar vesicle comprising PIP2, as of multiple paragraphs in the reference. However, Golebiewska teaches that PIP2, in the absence of being sequestered, appears to lose structural integrity. As such, the skilled artisan would have been motivated to have added MARCKS, as of Golebiewska, to the PIP2 containing vesicles of Yoon in order to have predictably preserved the structural of said vesicles with a reasonable expectation of success.



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbone et al. (Proceedings of the National Academy of Sciences, 17 October 2017, pages E9338–E9345) in view of Fletcher et al. (US 2013/0028963 A1).
Carbone is drawn to a giant unilamellar vesicle comprising a chemically inducible dimerization protein and a binding partner. See the rejection above over Carbone by itself. Carbone teaches various lipids which may be included, such as PEG5000-PE, as of Carbone, page E9344, left column, “Materials” section.
Carbone does not teach PEG with a molecular weight of 2000 Daltons rather than 5000 Daltons.
Fletcher is drawn to a giant unilamellar vesicle. See the rejection above over Fletcher by itself. Fletcher teaches a PEG2000 containing lipids in paragraphs 0072 and 0076.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the PEG2000 containing lipid of Fletcher in place of the PEG5000 containing lipid of Carbone in the composition of Carbone. Carbone is drawn to a lipid vesicle which may comprise a polyethylene glycol containing lipid. Fletcher is also drawn to a lipid vesicle which may comprise a polyethylene glycol containing lipid, and appears to teach pegylated lipids generically as of paragraph 0071. As such, the skilled artisan would have been motivated to have substituted a PEG2000 lipid of Fletcher in place of the PEG5000 lipid of Carbone in order to have predictably provided a pegylated lipid with a reasonable expectation of success. The simple substitution of one known ingredient (a PEG2000 lipid, as of Fletcher) in place of another (a PEG5000 lipid, as of Carbone) in order to achieve predictable results (action as a pegylated lipid in a giant unilamellar vesicle) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.


Response to Arguments
Applicant has provided arguments in applicant’s response on 19 May 2022 (hereafter referred to as applicant’s response). These arguments are moot in view of the withdrawal of the previously applied rejections and the setting forth of new rejections by the examiner. As such, applicant’s arguments are not addressed substantively.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612